IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO THE   : NO. 63
                              :
PENNSYLVANIA LAWYERS FUND FOR : CLIENT SECURITY APPOINTMENT
                              : DOCKET
CLIENT SECURITY BOARD         :
                              :




                                      ORDER


PER CURIAM:

      AND NOW, this 17th day of February, 2016, Robert A. Gleason, Jr.* and Stefanie

J. Salavantis, Esquire, are hereby reappointed as members of the Pennsylvania

Lawyers Fund for Client Security Board commencing April 1, 2016.



      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.



*Non-lawyer member